Name: 80/988/ECSC: Council Decision of 20 October 1980 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-28

 Avis juridique important|31980D098880/988/ECSC: Council Decision of 20 October 1980 designating representative organizations required to draw up lists of candidates for the Consultative Committee of the European Coal and Steel Community Official Journal L 283 , 28/10/1980 P. 0028****( 1 ) OJ NO L 226 , 17 . 8 . 1978 , P . 20 . ( 2 ) OJ NO L 314 , 8 . 11 . 1978 , P . 5 . ( 3 ) OJ NO L 314 , 8 . 11 . 1978 , P . 6 . COUNCIL DECISION OF 20 OCTOBER 1980 DESIGNATING REPRESENTATIVE ORGANIZATIONS REQUIRED TO DRAW UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 80/988/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 18 OF THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , WHEREAS BY ITS DECISIONS OF 2 AUGUST 1978 ( 1 ) AND 16 OCTOBER 1978 ( 2 ) THE COUNCIL DESIGNATED THE PRODUCERS ' AND WORKERS ' ORGANIZATIONS REFERRED TO IN THE THIRD SUBPARAGRAPH OF THAT ARTICLE ; WHEREAS BY ITS DECISION OF 16 OCTOBER 1978 ( 3 ) THE COUNCIL APPOINTED THE MEMBERS OF THE CONSULTATIVE COMMITTEE FOR THE PERIOD EXTENDING FROM 16 OCTOBER 1978 TO 15 OCTOBER 1980 ; WHEREAS THE REPRESENTATIVE ORGANIZATIONS , WHICH ARE REQUIRED TO DRAW UP LISTS OF TWICE AS MANY CANDIDATES AS THERE ARE SEATS ALLOTTED TO THEM , SHOULD BE DESIGNATED IN ORDER THAT THE CONSULTATIVE COMMITTEE MAY BE RENEWED FOR A PERIOD OF TWO YEARS , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE REPRESENTATIVE ORGANIZATIONS OF PRODUCERS AND WORKERS LISTED IN THE TABLE ANNEXED TO THIS DECISION ARE HEREBY DESIGNATED TO DRAW UP LISTS OF CANDIDATES ON THE BASIS OF WHICH THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY SHALL BE APPOINTED IN NUMBERS EQUAL TO THOSE SHOWN IN THE AFORESAID TABLE IN RESPECT OF THOSE SAME ORGANIZATIONS . DONE AT LUXEMBOURG , 20 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER **** ANNEX // // COUNTRY // NAME OF ORGANIZATION // NUMBER OF SEATS // // // 1 . PRODUCERS ' ORGANIZATIONS // BELGIUM // - COMITE DE LA SIDERURGIE BELGE , BRUXELLES // 2 // // BELGISCH IJZER- EN STAALCOMITE , BRUSSEL // // - FEDERATION CHARBONNIERE DE BELGIQUE , BRUXELLES // 1 // // BELGISCHE STEENKOOLFEDERATIE , BRUSSEL // DENMARK // - FORENINGEN AF DANSKE STAALPRODUCENTER , FREDERIKSVAERK // 1 // GERMANY // - UNTERNEHMENSVERBAND RUHRBERGBAU , ESSEN // 2 // // - UNTERNEHMENSVERBAND SAARBERGBAU , SAARBRUECKEN // 1 // // - UNTERNEHMENSVERBAND DES AACHENER STEINKOHLENBERGBAUS , AACHEN // 1 // // - WIRTSCHAFTSVEREINIGUNG EISEN- UND STAHLINDUSTRIE , DUESSELDORF // 2 // // - VERBAND DER SAARHUETTEN , FACH- UND ARBEITGEBERVERBAND , SAARBRUECKEN // 1 // FRANCE // - CHARBONNAGES DE FRANCE , PARIS // 2 // // - CHAMBRE SYNDICALE DE LA SIDERURGIE FRANCAISE , PARIS // 1 // // - CHAMBRE SYNDICALE DES MINES DE FER DE FRANCE , PARIS // 1 // IRELAND // - IRISH STEEL LTD ., DUBLIN // 1 // ITALY // - ASSOCIAZIONE INDUSTRIE SIDERURGICHE ITALIANE ( ASSIDER ), MILANO // 1 // // - INDUSTRIE SIDERURGICHE ASSOCIATE ( ISA ), MILANO // 1 // LUXEMBOURG // - GROUPEMENT DES INDUSTRIES SIDERURGIQUES LUXEMBOURGEOISES , LUXEMBOURG // 2 // NETHERLANDS // - VERENIGING DE NEDERLANDSE IJZER- EN STAALPRODUCERENDE INDUSTRIE ( NIJSI ), NIJMEGEN // 1 // UNITED KINGDOM // - NATIONAL COAL BOARD , LONDON // 3 // // - BRITISH STEEL CORPORATION , LONDON // 2 // // - BRITISH INDEPENDENT STEEL PRODUCERS ASSOCIATION , LONDON // 1 // // // // 27 // **** // // COUNTRY // NAME OF ORGANIZATION // NUMBER OF SEATS // // // 2 . WORKERS ' ORGANIZATIONS // BELGIUM // - CONFEDERATION DES SYNDICATS CHRETIENS DE BELGIQUE ( CSCB ), BRUXELLES // 1 // // ALGEMEEN CHRISTELIJK VAKVERBOND VAN BELGIE ( ACVB ) BRUSSEL // // - FEDERATION GENERALE DU TRAVAIL DE BELGIQUE ( FGTB ), BRUXELLES // 2 // // ALGEMEEN BELGISCH VAKVERBOND ( ABVV ), BRUSSEL // DENMARK // - DANSK METALARBEJDERFORBUND , KOEBENHAVN // 1 // GERMANY // - INDUSTRIEGEWERKSCHAFT BERGBAU UND ENERGIE , BOCHUM // 3 // // - INDUSTRIEGEWERKSCHAFT METALL , FRANKFURT/MAIN // 2 // // - DEUTSCHER GERWERKSCHAFTSBUND , DUESSELDORF // 1 // FRANCE // - CONFEDERATION GENERALE DU TRAVAIL ( CGT ), PARIS // 1 // // - CONFEDERATION FRANCAISE DES TRAVAILLEURS CHRETIENS ( CFTC ), PARIS // 1 // // - CONFEDERATION FRANCAISE DEMOCRATIQUE DU TRAVAIL ( CFDT ), PARIS // 1 // // - CONFEDERATION GENERALE DU TRAVAIL - FORCE OUVRIERE ( CGT-FO ), PARIS // 1 // IRELAND // - IRISH CONGRESS OF TRADE UNIONS , DUBLIN // 1 // ITALY // - FEDERAZIONE ITALIANA OPERAI METALMECCANICI ( FIOM ) - CGIL , ROMA // 1 // // - FEDERAZIONE ITALIANA METALMECCANICI ( FIM ) - CISL , ROMA // 1 // // - UNIONE ITALIANA LAVORATORI METALMECCANICI ( UILM ) - UIL , ROMA // 1 // LUXEMBOURG // - CONFEDERATION SYNDICALE INDEPENDANTE ( OGBL ), ESCH/ALZETTE // 1 // NETHERLANDS // - CHRISTELIJK NATIONAAL VAKVERBOND , UTRECHT // 1 // // - NEDERLANDS VERBOND VAN VAKVERENIGINGEN , AMSTERDAM // 1 // UNITED KINGDOM // - NATIONAL UNION OF MINE WORKERS , LONDON // 2 // // - NATIONAL ASSOCIATION OF COLLIERY OVERMEN , DEPUTIES AND SHOTFIRERS , LONDON // 1 // // - TUC STEEL INDUSTRY CONSULTATIVE COMMITTEE , LONDON // 3 // // // // 27 //